DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites “an organic light-emitting diode according to claim 5”, but claim 5 only recites a compound not a diode.  Accordingly, the intended meaning of claim 28 is unclear.  Claim 29 depends upon claim 28 and is also unclear for the same reasons claim 28 is unclear.  
Clarification and correction are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jarikov (US 2004/0076853 A1).
Jarikov teaches polyaromatic hydrocarbon derivatives for an organic light emitting diode (see abstract and 63).  A polyaromatic hydrocarbon (PAH) building block may be selected as a naphthofluoranthene such as

    PNG
    media_image1.png
    34
    372
    media_image1.png
    Greyscale
.
At least one PAH group  and a heterocycle group may be bonded to form a derivative (see par. 1384 and 1415).  The bonding position may be at any location of the naphthofluoranthene core, which encompasses the instant “X” bonding location.
	Regarding claims 2 and 3, a substituent may be selected as aryl or aryloxy among others (see par. 1415).
	Regarding claim 4, the remainder of the naphthofluoranthene core that is not the bonding location of the corresponding heterocyclic group to instant “X” may be unsubstituted or substituted with groups such as alkyl or phenyl (see par. 1384-1415).
	Regarding claims 5 and 6, at least pyridine is listed as a possible heteroaryl component for forming derivatives as disclosed (see par. 128, 1384, 1409, 1415).
	While Jarikov does not teach an example compound where naphthofluoranthene was selected as the core PAH group and a further heteroaryl group such as pyridine was selected for bonding as a heteroaryl building block and/or substituent group to the core, given the teaching of the reference it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a derivative of naphthofluoranthene 
	Regarding claim 7, the PAH derivatives are used as a material in a light emitting layer (see abstract and par. 1630) with an additional “second host” material and a fluorescent dopant.  Regarding claims 8 and 9, the PAH derivative with bonded heteroaryl group as discussed above may be incorporated into the emitting layer in a minor “dopant” amount (see par. 1630).  Regarding a host and a further dopant, the light emitting layer includes the discussed derivative, a host and a dopant (see par. 1630).  

Claims 14, 15, 17, 21, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Jarikov (US 2004/0076853 A1) in view of Nakagawa et al. (US 2004/0124766), and in further view of Noh et al. (US 2016/0163997).
Jarikov is relied upon as set forth above.
Jarikov teaches compound(s) for a light emitting layer of a light emitting device that may be the same as instant Formula 1 as discussed above.  Jarikov does not appear to teach Ex  Parte Smith, 83  USPQ.2d  1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).  Accordingly, applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, Ex Parte Smith, 83  USPQ.2d  at 1518-19 (BPAI, 2007) (citing KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1396).  Accordingly, since the applicant[s] have submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claims are unpatentable as obvious under 35 U.S.C. 103(a), because it is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement.
Regarding claims 15, 17, 22 and 24, Nakagawa teaches a device structure may further include blocking layers to block holes or electrons for the operation of the device (see Nakagawa par. 189).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included blocking layers within a light emitting device, because one would expect blocking layers to be similarly useful for the function of a device according to the teachings of Jarikov, Nakagawa, and Noh as discussed above.  One would expect to achieve an operational device including blocking layers with a predictable result and a reasonable expectation of success.

Allowable Subject Matter
Claims 10-13, 16, 18-20, 23, and 25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art fails to teach or to render obvious the very specific combination of device features as set forth in claims 10-13, 16, 18-20, 23, and 25-27.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ogiwara et al. US 2015/0280158 A1 teaches light emitting devices comprising a fluoranthene derivative (see par. 179).
Nishimura et al. US 2010/0187517 A1 teaches light emitting devices comprising a fluoranthene derivative (see par. 116).
The references are considered relevant to the state of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786